DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 8, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauder (EP 1428994).
Regarding claim 1, Stauder discloses (Fig. 4) a conduit for an agricultural system, comprising: a first end (at left mounting flange 8) configured to couple to a metering system (while not explicitly disclosed, this functional limitation does not result in a structural difference from the prior art); a second end (at right mounting flange 8) configured to couple to a pipe (open end 2); one or more bellows (elastic portion 3’ having bellows 5) disposed adjacent to the second end and configured to enable the conduit to flex adjacent to the second end; and a substantially rigid portion (rigid section 3’’) extending generally longitudinally from the first end to the one or more bellows, wherein the substantially rigid portion substantially rigidly supports the conduit between the first end and the one or more bellows, and wherein a cross-sectional area of the conduit increases along a flow path through the conduit (while the flow path 9 disclosed by Stauder is in the opposite direction, the flow path is not considered a part of the structure of the invention, the conduit would still allow flow in the opposite direction, and the direction of flow does not result in a structural difference from the prior art).
Regarding claim 2, Stauder further discloses (Fig. 4) that the conduit is tapered from the second end to the first end.
Regarding claim 5, Stauder further discloses (Fig. 4) that the one or more bellows (5) are generally circular.
Regarding claim 8, Stauder further discloses (Fig. 4) that the conduit is configured to couple to the metering system and to the pipe via press fit connections ([0012]; plug-in connections may be provided, implying a press fit joint).
Regarding claim 21, Stauder discloses (Fig. 4) a conduit for an agricultural system, comprising: one or more bellows (elastic portion 3’, bellows 5) disposed adjacent to a first end (at right mounting flange 8) of the conduit and configured to enable the conduit to flex adjacent to the first end; and a substantially rigid portion (rigid section 3’’) extending generally longitudinally from a second end (at left mounting flange 8) of the conduit to the one or more bellows, wherein the substantially rigid portion is upstream of the one or more bellows along a flow path through the conduit (while the flow path 9 disclosed by Stauder is in the opposite direction, the flow path is not considered a part of the structure of the invention, the conduit would still allow flow in the opposite direction, and the direction of flow does not result in a structural difference from the prior art).
Regarding claim 22, Stauder further discloses (Fig. 4) that the first end is configured to couple to a pipe (open end 2), and the second end is configured to couple to a metering system (while not explicitly disclosed, this functional limitation does not result in a structural difference from the prior art).
Regarding claim 23, Stauder further discloses (Fig. 4) that the substantially rigid portion substantially rigidly supports the conduit between the second end and the one or more bellows.
Regarding claim 24, Stauder further discloses (Fig. 4) that the conduit it tapered from the first end to the second end.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder as applied to claim 1 above, and further in view of Thomas (U.S. 5,882,046).
Regarding both claims, Stauder discloses the elements of claim 1 as described above, but does not disclose a first sealing ring at the first end configured to form a seal between the first end and the metering system, or a second sealing ring at the second end configured to form a seal between the second end and the pipe.
However, Thomas discloses (Fig. 1-3) a flexible hose coupler (202) comprising a first sealing ring (gaskets 114a, 220a, 320a) at a first end configured to form a seal between the first end and a conduit, and a second sealing ring (gaskets 114b, 220b, 320b) at a second end configured to form a seal between the second end and a conduit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include sealing rings at either or both ends of the conduit of Stauder in order to provide fluid-tight seals and permit limited relative movement between the conduit and the pipes attached.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stauder as applied to claim 1 above, and further in view of Le Devehat (FR 2747175).
Stauder discloses the elements of claim 1 as described above, but does not disclose that the one or more bellows are generally angular.
However, Le Devehat discloses (Fig. 1) a flexible conduit connector wherein one or more bellows (bellows 10) are generally angular.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the bellows of Stauder angular instead of circular.  Both are suitable arrangements for flexible conduit bellows, and such a modification is a design choice which would not produce unexpected results.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stauder as applied to claim 1 above, and further in view of Streit (U.S. 4,050,721).
Regarding claim 7, Stauder discloses the elements of claim 1 as described above, but does not disclose that the substantially rigid portion comprises one or more ribs extending generally longitudinally from the first end to the one or more bellows, wherein the one or more ribs substantially rigidly support the conduit between the first end and the one or more bellows.
However, Streit discloses (Fig. 1-5) a reinforced plastic pipe for coupling with other pipes, wherein a substantially rigid portion comprises one or more ribs (exterior longitudinal reinforcing ribs 128) extending generally longitudinally between two ends, wherein the one or more ribs substantially rigidly support the conduit between the two ends.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include longitudinal reinforcing ribs on the substantially rigid portion of Stauder in order to strengthen the rigid section.
Regarding claim 25, Stauder discloses the elements of claim 21 as described above, but does not disclose that the substantially rigid portion comprises one or more ribs extending generally longitudinally from the second end to the one or more bellows, wherein the one or more ribs substantially rigidly support the conduit between the second end and the one or more bellows.
However, Streit discloses (Fig. 1-5) a reinforced plastic pipe for coupling with other pipes, wherein a substantially rigid portion comprises one or more ribs (exterior longitudinal reinforcing ribs 128) extending generally longitudinally between two ends, wherein the one or more ribs substantially rigidly support the conduit between the two ends.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include longitudinal reinforcing ribs on the substantially rigid portion of Stauder in order to strengthen the rigid section.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant submits that Stauder does not appear to disclose that a cross-sectional area of the device increases along the flow direction indicated by arrow 9, or that the flow direction may extend from the rigid section 3’’ to the elastic section 3’.
However, an apparatus claim is only limited by the positively recited elements of the claimed invention itself.  The flow direction is not considered a part of the structure of the invention, and so this limitation does not result in a structural difference between the claimed invention and the prior art.  Furthermore, it is submitted that the conduit of Stauder could accommodate an opposite flow direction, even if not explicitly disclosed.
Examiner further notes that tapered conduits such as that of Stauder are broadly employed in any number of various applications which may require flow in either direction.  Some such applications in which one could substitute the conduit of Stauder are cited below as pertinent prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maus (DE 101 64 036): a tapered conduit with rigid and bellows sections, similar to that of Stauder, may be used as a diffuser as opposed to a nozzle, with flow moving in the opposite direction.  Given the broad use of conduits, it would be obvious to use the conduit of Stauder in applications requiring either flow direction.
Bent (U.S. 2017/0369257), Figs. 2, 4: an agricultural metering system comprises tapered conduit sections (34 and 36 on either side of the meter) leading into and out of an induction zone 74, the conduits arranged in opposite tapering directions so as to generate a venturi effect in the induction zone (“venturi induction zone”; Abstract).  It would be obvious to use the tapered conduits of Stauder in this system to provide a vibration decoupling, as taught by Stauder, thus resulting in flow being directed in both directions through the conduits of Stauder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671